 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARY J. F.,                                          Case No.: 20CV0162-KSC
12                                       Plaintiff,
                                                          ORDER DISMISSING COMPLAINT
13   v.                                                   WITH LEAVE TO AMEND
14   ANDREW H. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
           Since this case was filed without prepayment of the filing fee, it is subject to 28
18
     U.S.C. § 1915(e)(2), which obligates the Court to dismiss the case if the Court determines
19
     that the action is frivolous or malicious, or fails to state a claim on which relief may be
20
     granted, or seeks monetary relief against a defendant who is immune from such relief.
21
           Plaintiff’s Complaint seeks to have her Extra Help benefit reinstated by the Social
22
     Security Administration. (Doc. No. 1, p. 4.) The Complaint does not allege a basis for
23
     subject matter jurisdiction, although this pleading deficiency is easily curable. (Id., p. 3.)
24
           In Weinberger v. Salfi, 422 U.S. 749, 760-61, 95 S. Ct. 2457, 45 L. Ed. 2d 522
25
     (1975), the Supreme Court construed 42 U.S.C. § 405(h) as encompassing any claim in
26
     which the claimants were seeking to recover social security benefits, no matter how
27
     denominated. Thus, 42 U.S.C. § 405(g) is the exclusive means for judicial review of
28

                                                      1
                                                                                       20CV0162-KSC
 1   decisions of the Commissioner of Social Security. Salfi, 422 U.S. at 757. 42 U.S.C. §
 2   405(g) limits district court jurisdiction in a case challenging the denial of social security
 3   benefits to reviewing the final decision of the Commissioner. A plaintiff must commence
 4   any civil action contesting the Commissioner’s final decision within sixty days from
 5   mailing of notice of the final decision or “such further time as the Commissioner of
 6   Social Security may allow.” 42 U.S.C. § 405(g).
 7          Here, it is unclear from the face of the Complaint whether plaintiff has presented
 8   her claim to the Commissioner and, if so, if she has exhausted her administrative
 9   remedies by completing the administrative review process.1 Likewise, it is unclear
10   whether this civil action was timely initiated by plaintiff.
11          For all the foregoing reasons, the Complaint is dismissed with leave to amend. If
12   plaintiff still desires to pursue this action, she is ORDERED to file a First Amended
13   Complaint which corrects the pleading deficiencies cited above, on or before February
14   21, 2020. Plaintiff is expressly admonished that, if she does not timely file such an
15   amended complaint, this case may be dismissed for failure to state a claim and/or failure
16   to prosecute.
17          IT IS SO ORDERED.
18   Dated: January 31, 2020
19
20
21
22
            1
                Although the exhaustion requirement is waivable by either the Commissioner or the courts,
23   see Matthews v. Eldridge, 424 U.S. 319, 330, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1975); Johnson v. Shalala,
     2 F.3d 918, 921 (9th Cir. 1993), plaintiff does not allege in the Complaint that the Commissioner waived
24   the exhaustion of administrative remedies requirement. Moreover, this is not an appropriate case for the
25   Court to waive the exhaustion of administrative remedies requirement because the claim plaintiff raises
     in this case is not: (1) collateral to a substantive claim of entitlement (collaterality), (2) colorable in its
26   showing that denial of relief will cause irreparable harm (irreparability), and (3) one whose resolution
     would not serve the purposes of exhaustion (futility). Johnson v. Shalala, 2 F.3d at 921, citing Bowen v.
27   City of New York, 476 U.S. 467, 483-84, 106 S. Ct. 2022, 90 L. Ed. 2d 462; Briggs v. Sullivan, 886 F.2d
     1132, 1139 (9th Cir. 1989).
28

                                                            2
                                                                                                     20CV0162-KSC
